Citation Nr: 0213981	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-06 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for postoperative 
arthrotomy, right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the benefits 
sought on appeal.


REMAND

During his substantive appeal to the Board, the veteran 
requested a hearing before a Member of the Board at the RO in 
Phoenix, Arizona.  The RO scheduled a June 2002 hearing date, 
but the veteran indicated in timely-submitted written 
correspondence that he would be unable to attend this hearing 
because of poor health.  The veteran submitted additional 
correspondence in August 2002 that the Board interpreted as a 
motion for a new hearing date following a failure to appear.  
In September 2002, the Board granted the veteran's request 
for a new videoconference hearing.  Accordingly, this case is 
REMANDED for the following action:

The RO should schedule this veteran for a 
videoconference hearing before a Member 
of the Board at the RO in Phoenix, 
Arizona, and provide the veteran and his 
representative with appropriate notice 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




